Jackson, C. J.
Where the fire-masters of a city employed a man at • will, and not for a year or any specified time, under a resolution adopted by them that, “ instead of electing, the men may be employed for the different positions, subject to the will of the board,” upon his discharge he could not recover against the city, or the members.of the board of fire-masters for his wages for the balance of the year; and such facts appearing from the plaintiff’s evidence, a non-suit was proper.
(a) There being no proof of damage to character and standing or loss of service, no verdict could have been rendered therefor, and a non-suit was right.
(b) It is unnecessary to consider how far the resolution of the board was restricted by the ordinance of the council.
(c) What was said to plaintiff by others than his employers was - inadmissible, and custom could not affect his rights under his contract in this case, not being such as to enter into his contract at the time it • was made.
Judgment affirmed.